                 Case 1:17-cv-05040-RA-KHP Document 348 Filed 08/10/20 Page 1 of 2




         Martin C. Fojas
         Tel 973.360.7900                                                                               08/10/2020
         Fax 973.295.1279
         FojasM@gtlaw.com




         July 10, 2020

         VIA ECF

         Hon. Katharine H. Parker, U.S.M.J.
         United States District Court
         Southern District of New York
         500 Pearl Street, Room 750
         New York, New York 10007

         Re:      Veerapan Subramanian v. Lupin, Inc.,
                  Civil Action No. 17-cv-5040 (RA)(KHP)
                                                                                                         08/10/2020
         Dear Judge Parker:

         This firm represents Plaintiff and Counterclaim Defendants (“Sellers”) in the above-referenced
         action. We write pursuant to Your Honor’s individual practice rule III.d to request that the Court
         accept for filing under seal Sellers’ unredacted letter motion to compel and certain exhibits
         annexed thereto. These documents contain confidential information as previously designated by
         the Parties in this action.

         Under the common law and First Amendment standard, documents submitted on a motion for
         summary judgment are afforded “a strong presumption of access.” Lugosch v. Pyramid Co. of
         Onondaga, 435 F. Supp. 3d 110, 121 (2d Cir. 2006). However, “[c]ourts commonly find that
         documents that contain ‘trade secrets, confidential research and development information,
         marketing plans, revenue information, pricing information, and the like’ satisfy the [Lugosch]
         sealing standard given the important privacy interests at stake.” Rensselaer Polytechnic Institute
         v. Amazon.com, Inc., 18-cv-00549 (BKS/CFH), 2019 WL 2918026, at *2 (N.D.N.Y. Jun. 18, 2019)
         (internal citations omitted). In addition, proprietary business or financial information is
         appropriately filed under seal. Godson v. Eltman, Eltman & Cooper, P.C., 285 F.R.D. 255, 262
         (W.D.N.Y. 2012); DNC Parks & Resorts at Yosemite, Inc. v. United States, 127 Fed. Cl. 435, 437,
         440 (2016) (valuation report was appropriately sealed to avoid disclosure to competitors).

         Under the Lugosch standard, “the privacy interests of third parties [also] carry great weight in the
         balancing of interests.” Dorsett v. Cty. of Nassau, 762 F. Supp. 2d 500, 521 (E.D.N.Y.), aff'd, 800
         F. Supp. 2d 453 (E.D.N.Y. 2011), aff'd sub nom. Newsday LLC v. Cty. of Nassau, 730 F.3d 156
         (2d Cir. 2013); see also Under Seal v. Under Seal, 273 F. Supp. 3d 460, 467 (S.D.N.Y. 2017) (“A
         party may overcome the presumption of access by demonstrating that sealing will further other
         substantial interests such as a third party's personal privacy interests”); In re Newsday, Inc., 895


Greenberg Traurig, LLP | Attorneys at Law
500 Campus Drive | Suite 400 | Florham Park, New Jersey 07932 | T +1 973.360.7900 | F +1 973.295.1279
ACTIVE 49011328v4                                                                                           www.gtlaw.com
                Case 1:17-cv-05040-RA-KHP Document 348 Filed 08/10/20 Page 2 of 2

        July 10, 2020
        Page 2

        F.2d 74, 79-80 (2d Cir. 1990) ("the privacy interests of innocent third parties as well as those of
        defendants that may be harmed by disclosure of the [ ] material should weigh heavily in a court's
        balancing equation").

        Here, the redacted portion of the letter motion to compel and Exhibits G and H thereto should be
        filed under seal under the Lugosch standard because they contain details of a confidential
        settlement agreement in a prior lawsuit between Lupin and a third party. Lupin has asserted
        throughout this litigation that this information commercially sensitive and should not be available
        to Lupin’s competitors.

        Similarly, Sellers seek to file Exhibit F to the motion, which contains an excerpt of the PSA under
        seal. Lupin has previously sought and obtained the Court’s leave to file the PSA under seal (see
        ECF Doc. No. 308).

        Finally, Exhibits A, B, E, and I to the letter motion should be filed under seal because each contain
        voluminous excerpts and discussions of the content of depositions of Amy Brody and Sean
        Moriarty. These deposition excerpts concern Lupin’s settlement of a prior lawsuit with a third
        party and Lupin’s assertions of privilege concerning Lupin’s communications with experts. Lupin
        has designated these depositions confidential in their entirety, and out of an abundance of caution,
        Sellers request that such information be accepted for filing under seal.

        Respectfully submitted,

        /s/ Martin C. Fojas

        Martin C. Fojas

        Encl.
        cc:




Greenberg Traurig, LLP | Attorneys at Law
        ACTIVE 49011328v4                                                                                www.gtlaw.com
